Citation Nr: 0421042	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-17 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iron 
Mountain, Michigan


THE ISSUE

Entitlement to payment or reimbursement for medical services 
rendered at private facilities from March 2001 to May 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to May 1978.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Medical Center (VAMC) in Iron 
Mountain, Michigan, dated in August 2001, that denied the 
request for reimbursement for non-VA medical services.  The 
denial has been duly appealed and the case has been forwarded 
to the Board of Veterans' Appeals (Board) for appellate 
review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  Between March and May 2001 the veteran was treated by 
private health care providers for cervical myeloradiculopathy 
due to C5-6 and C6-7 osteophytes causing nerve root 
compression and spinal cord compression of the right C6 and 
right C7 nerve roots and spinal cord.

3.  The veteran is service-connected for post-traumatic 
stress disorder (PTSD) and bilateral knee conditions.

4.  The March through May 2001 medical treatment was not 
previously authorized and was not rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.

5.  A VA medical facility was feasibly available to render 
the medical treatment and treatment had been scheduled.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred from March to May 2001 for the 
veteran's cervical spine disorder have not been met. 
38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 
17.121, 17.130, 17.1000-1002 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Treatment and hospitalization records show that the veteran 
was diagnosed and treated for cervical myeloradiculopathy due 
to C5-6 and C6-7 osteophytes causing nerve root compression 
and spinal cord compression of the right C6 and right C7 
nerve roots and spinal cord from March to May 2001.  At the 
time of the veteran's treatment from March to May 2001, he 
had a combined 80 percent rating.  He had a 70 percent rating 
for PTSD and two 10 percent ratings for knee conditions.  He 
had been granted a 100 percent disability rating based on 
unemployability.

A March 2001 clinical report from Bellin Hospital notes that 
the veteran was seen in the emergency room at the Community 
Hospital in Oconto Falls, Wisconsin.  It was thought the 
veteran might have a herniated disc in the neck and 
recommended that the veteran have an MRI for further 
diagnosis.  The Bellin Hospital physician, B.I.K. noted that 
an MRI had been scheduled at VA in May 2001, but he could not 
wait.  He returned to Community Hospital when he was informed 
that Bellin Hospital would require a primary care physician 
to schedule an MRI.  

The Bellin Hospital record discloses that an MRI was 
performed March 19, 2001, at Community Hospital.  A CT scan 
was performed April 4, 2001, at St. Vincent Hospital.  

On April 13, 2001, Dr. S.W. performed a C5-6 and C6-7 
anterior cervical diskectomy and fusion, removal of 
osteophytes, fusion using cadaveric fibular allograft, and 
internal stabilization with a spinal concept anterior 
cervical plate.  

Dr. S.W. noted in the history and physical prepared in 
connection with the April 2001 surgery that the veteran had 
seen him in early April with a two month history of neck pain 
radiating into his arm with pain and numbness of his right 
arm.  His biggest problem was numbness in the first three 
digits of the right hand.  This traveled up his arm.  He did 
have some neck pain, but his neck pain was not his 
overwhelming complaint.  He thought his hand was weak and 
that this weakness limited his ability to perform some 
activities.  He had never had problems like that before and 
denied any left sided symptoms or any bowel, bladder, or leg 
problems.  The diagnosis was cervical radiculopathy with some 
clinical signs of a myelopathy.

The veteran has submitted bills for reimbursement totalling 
$34,134.90 for treatment from March 2001 to May 2001, for 
treatment at Community Memorial Hospital, Bellin Hospital, 
and St. Vincent Hospital, as well as from Dr. S.W., 
radiologists, and an anesthesiologist.  It appears that some 
portion of these bills have been reimbursed by Medicare.

The veteran contends that due to the lack of care from the VA 
facility he was forced to seek outside medical treatment.  He 
argues that he was in so much pain and discomfort that he 
felt as if the pain was consuming him.  He also alleges the 
severe pain was aggravating his additional service-connected 
injuries. 

Analysis

Generally speaking, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy a series of conditions.  
There must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service- connected 
disability, or (2) for a non-service-connected 
disability associated with and held to be 
aggravating an adjudicated service-connected 
disability, or (3) for any disability of a veteran 
who has a total disability, permanent in nature, 
resulting from a service-connected disability, or 
(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)) (2000); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused. See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. 
§ 17.120 (2003); see also Zimick v. West, 11 Vet. App. 
45, 49 (1998).

The veteran simply does not satisfy the above criteria.  
Although the veteran arguably meets two of the criteria in 
section (a) he fails to meet the criteria in sections (b) and 
(c).  First, he alleges that the cervical spine disorder was 
aggravating his service-connected injuries (assuming the 
truth of that allegation without the support of competent 
medical evidence showing any such aggravation) and second he 
was rated as permanently and totally disabled at the time of 
his care in March through May 2001.  

In his April 2001 report, the veteran's surgeon described the 
symptomatology associated with the veteran's cervical spine 
disorder - consisting primarily of numbness extending into 
his upper extremities.  Such symptomatology is not 
demonstrative of evidence that the treatment for the cervical 
spine disorder was in any way rendered in a medical emergency 
of such nature that delay would have been hazardous to life 
or health.  Absent such evidence, the criteria of § 17.120 
(b) are not met.

Additionally, the evidence shows that the veteran was 
authorized treatment at the VAMC.  Because the disorder was 
of a non-emergent nature, it appears an appointment was made 
for May 2001 to begin treatment of the cervical spine 
disorder at the VAMC.  Thus, the evidence shows that VA or 
other Federal facilities were in fact feasibly available.  
While the veteran may have desired more rapid treatment, 
there is no evidence of record that supports the proposition 
that the waiting until May 2001 would not have been have been 
reasonable, sound, wise, or practicable.  The evidence 
clearly shows that treatment had not been and would not have 
been refused.

Based on the foregoing, there is no basis to establish 
entitlement to reimbursement under 38 C.F.R. § 17.120.  

Alternatively, payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities may be authorized under 38 U.S.C.A. § 1725 (West 
2002) and 38 C.F.R. §§ 17.1000-1002 (2002).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106- 177.  The provisions of the Act 
became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met 
by evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided 
(38 (U.S.C. 1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

See 38 C.F.R. § 17.1002 (2002).

The veteran also clearly does not qualify for reimbursement 
under these provisions.  He does not satisfy the criteria 
under 38 C.F.R. §§ 17.1002 (a) because the services were not 
provided in an emergency room setting.  He also does not 
satisfy the criteria under (b) because, as discussed above, 
the cervical spine disorder while producing discomfort, was 
not productive of condition that a reasonably prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health - the treatment for which the veteran seeks 
reimbursement was not "immediate" in that it consisted of 
diagnostic testing, treatment, and surgery spread over a 
period of several months.  He does not meet the criteria 
under (c), as noted above, because a VA facility was feasibly 
available - although he may have not comfortable with the 
delay for treatment.  He does not meet the criteria under 
section (d) because the veteran's treatment was spread over a 
period of months - thus by its very nature it was not for a 
continued medical emergency of such nature that the veteran 
could not have been safely discharged to a VA or other 
Federal facility.  Accordingly, his claim for reimbursement 
for the unauthorized medical expenses incurred from March to 
May 2001, must be denied under 38 U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1002.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting payment or reimbursement for unauthorized 
medical expenses. Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).  

The Board further notes that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law in November 2000. To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
The Board also notes that there is no record in the file that 
the VAMC apprised the veteran of the provisions of the VCAA 
in the SOC, or at any other time.

However, as noted above, the facts are not in dispute.  
Although the veteran was service-connected for numerous 
disabilities, the treatment was not for an emergent medical 
condition and treatment at a VA facility was not only 
feasible it had been scheduled.  Accepting all the veteran's 
allegations regarding his degree of pain, he is simply not 
entitled to reimbursement under the law.  Further development 
of the case would not change the facts in this matter.

Here, it is not the factual evidence that is dispositive of 
this appeal, but rather the interpretation and application of 
the governing statutes.  Thus, it is not prejudicial to the 
veteran for the Board to proceed to issue a decision at this 
time without remanding the case to the VAMC for consideration 
under the VCAA. See Bernard v. Brown, 4 Vet. App. 384, 392-
394 (1993).

In cases such as this, where the disposition is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1999) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit going to the veteran).  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
The appeal is without legal merit and further development or 
analysis would not be productive. See Livesay v. Principi, 
15 Vet. App. 165, 178 (2001); see also Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from March to May 2001 is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



